Citation Nr: 0516928	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm condition.  

2.  Entitlement to service connection for residuals of a left 
leg injury.  

3.  Entitlement to service connection for bilateral foot 
fungus.  

4.  Entitlement to service connection for a seizure disorder.  

5.  Entitlement to an increased rating for spondylolisthesis 
at L5-S1, status post-laminectomy and fusion, currently 
evaluated 20 percent disabling.  

6.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from December 1945 to 
September 1948, from March 1950 to December 1953, and from 
April 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran now lives in Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9, received in February 2003, the veteran 
indicated that he wanted a personal before the Board in 
Washington, DC.  Such a hearing was scheduled for the veteran 
for May 2005.  In May 2005, however, the veteran wrote the 
Board stating that he did not wish to travel to Washington, 
DC, and wanted to be scheduled for a videoconference hearing 
instead.  

The regulations provide that a claimant has a right to appear 
in person at a hearing before the Board.  38 C.F.R. 
§ 20.700(a) (2004).  The regulations also provide that a 
claimant may request an electronic hearing in lieu of a 
personal hearing.  38 C.F.R. § 20.700(e).  Therefore, the 
veteran should be scheduled for a videoconference hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



